Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION

                                             No. 04-18-00674-CV

                            IN THE INTEREST OF J.R.L., et al., Children

                      From the 285th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017PA00631
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 13, 2019

AFFIRMED

           This is an appeal from the trial court’s Order of Termination in which the trial court

terminated Appellant’s parental rights. Appellant’s court-appointed counsel filed a brief and

motion to withdraw, concluding the appeal is without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.) (mem. op.) (applying Anders

procedure in appeal from termination of parental rights). 1 Counsel provided Appellant with a copy

of the brief. Appellant was informed of her right to review the record and advised of her right to




1
 The brief in this case was filed prior to this court’s opinion in In re N.F.M., No. 04-18-00475-CV, 2018 WL 6624409,
at *2-4 (Tex. App.—San Antonio December 19, 2018) (denying motion for en banc reconsideration of order striking
Anders brief).
                                                                                        04-18-00674-CV


file a pro se brief. The State waived its right to file an appellee’s brief unless Appellant filed a pro

se brief. Appellant has not requested the record or filed a brief.

        After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no writ). The

judgment of the trial court is affirmed. We deny counsel’s motion to withdraw because counsel

does not assert any ground for withdrawal other than her conclusion that the appeal is frivolous.

See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016).

                                                    Rebeca C. Martinez, Justice




                                                  -2-